NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
               is not citable as precedent. It is a public record.

United States Court of Appeals for the Federal Circuit

                                          05-5028


                                  RAVANNA SANDERS,

                                                         Plaintiff-Appellant,

                                             v.

                                    UNITED STATES,

                                                         Defendant-Appellee.

                            __________________________

                            DECIDED: May 18, 2005
                            __________________________


Before NEWMAN, CLEVENGER, and GAJARSA, Circuit Judges.

PER CURIAM.



       Ravanna Sanders appeals from a decision of the Court of Federal Claims dismissing

the complaint.1 We affirm the dismissal.

                                     BACKGROUND

       Mr. Sanders filed a complaint in the United States Court of Federal Claims, styled

"Petition for Redress of Grievance in the Nature of a Private International Administrative

Remedy Demand." Mr. Sanders states that he is a member of the "Washitaw Nation of

Muurs," an indigenous entity entitled to international status, and that the TCF National Bank


       1      Sanders v. United States, No. 04-1678L (Ct. Cl. Nov. 17, 2004).
appropriated the amount of $385,860.01 from a trust of which he is trustee and beneficiary.

The allegations in the complaint are grouped into three classes. The first asserts a

violation of 42 U.S.C. §1983, the second claim alleges a number of torts under the general

heading "Diversity of Citizenship and Political Questions Violations," and the third is brought

under the Takings Clause of the Fifth Amendment and also includes allegations of breach

of contract and tort, and violations of various criminal statutes including 18 U.S.C. §241

(conspiracy against rights), 18 U.S.C. §1589 (coercion), 18 U.S.C. §1951 (interference with

commerce), 18 U.S.C. §872 (extortion), and 18 U.S.C. §1510(a) (obstruction of criminal

investigation). Over thirty million dollars in damages are claimed, based on statutory

violations and the 1st, 4th, 5th, 6th, 9th, 10th, 13th, and 14th Amendments of the

Constitution.

       The Court of Federal Claims found that there were no "intelligible allegations

directed at the United States," and that the cited criminal and other code sections are not

within the jurisdiction of the Court of Federal Claims. The court dismissed the action for

lack of jurisdiction.

                                       DISCUSSION

       We give plenary review to a dismissal for lack of jurisdiction. Brown v. United

States, 105 F.3d 621, 623 (Fed. Cir. 1997). The Court of Federal Claims has jurisdiction to

"render judgment upon any claim against the United States founded either upon the

Constitution, or any Act of Congress or any regulation of an executive department, or upon

any express or implied contract with the United States, or for liquidated or unliquidated

damages not sounding in tort." 28 U.S.C. §1491. "The Tucker Act itself does not create a

substantive cause of action; in order to come within the jurisdictional reach and the waiver


05-5028                                       2
of the Tucker Act, a plaintiff must identify a separate source of substantive law that creates

the right to money damages." Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.

2005) (en banc).

       Mr. Sanders states that the court has jurisdiction, focusing on two aspects of the

complaint. First, he characterizes the complaint as seeking review of a decision of the

Office of the Comptroller of the Currency, based on the submission of an administrative

claim pursuant to the Federal Tort Claims Act, 28 U.S.C. §2671 et seq. Mr. Sanders states

that the Comptroller has denied the claim.         However, even on this characterization

jurisdiction is absent, for the Court of Federal Claims does not have jurisdiction of cases

sounding in tort. See 28 U.S.C. §1491(a)(1) (the "United States Court of Federal Claims

shall have jurisdiction . . . in cases not sounding in tort"); Berdick v. United States, 612 F.2d

533, 536 (Ct. Cl. 1979) (the Court of Federal Claims does not have jurisdiction of tort

claims). Mr. Sanders does not identify any other provision granting the Court of Federal

Claims jurisdiction to review such a decision, and we are aware of none.

       In Mr. Sanders' argument concerning the Takings Clause of the Fifth Amendment,

he states that the actions of the Bank and its officers should be imputed to the United

States, because they are in "the service" of the Office of the Comptroller of the Currency

and thus the allegations in the complaint regarding the Bank's conduct are directed against

the United States. However, a charge of theft or misappropriation of money is an issue of

tortious or criminal conduct, whereas a Takings claim arises only when the property is

legally taken, for example by Act of Congress or by eminent domain. We cannot discern, in

Mr. Sanders' complaint, an allegation of facts that may meet the requisite criteria. At most,

the complaint states that the Office of the Comptroller was given notice of Mr. Sanders'


05-5028                                        3
charge against the Bank, and did not act to require the Bank to make payment to Mr.

Sanders. No duty has been breached by the United States. The allegations, if accepted as

true, do not provide a basis for holding that the United States took Mr. Sanders' property.

See Casa De Cambio Comdiv S.A. De C.V. v. United States, 291 F.3d 1356, 1362 (Fed.

Cir. 2002) (the involvement of the United States must be direct and substantial).

       The decision of the Court of Federal Claims must be affirmed. Each party shall bear

its costs.




05-5028                                     4